f   *                                                                                         PD-1461-15
                                                                            COURT OF CRIMINAL APPEALS
                                                                                            AUSTIN, TEXAS
                                                                            Transmitted 12/9/2015 5:20:52 PM
                                                                            Accepted 12/11/2015 12:15:40 PM

                                        NO. PD-1461-15                                       ABELAC?Irk
        JACOB WESLEY FAUDI                      §   IN THE COURT OF
                                                §
        VS.                                     §   CRIMINAL APPEALS

        STATE OF TEXAS                          § OF TEXAS                          A^MUj-

                         SECOND MOTION TO EXTEND TIME TO
                    FILE PETITION FOR DISCRETIONARY REVIEW


        TO THE HONORABLE JUDGES OF SAID COURT:


              Now comes Jacob Wesley Faudi, Appellant in the above styled and

        numbered cause, and moves for an extension of time of one week to file a petition

        for discretionary review, and for good cause shows the following:

              1.    On October 8, 2015, the Court of Appeals affirmed appellant's

        conviction. Jacob Wesley Faudi v. State, 2015 WL 5965362.

              2.    The Court has previously granted one extension until 12/9/2015 to

        submit his petition. This previous request was made because of multiple cases that

        Appellate Counsel was working on including presenting oral argument in cause no.

        14-51173 in the 5th Circuit Court of Appeals on 12/2/2015. Appellate Counsel

        anticipated completing the PDR in this case over the past week, but has been

        unable to do so. Appellate Counsel needs one additional week to complete it, until

        December 16, 2015.
                                                                            FILED IN
              3.    Defendant is currently incarcerated.        COURT OF CRIMINAL APPEALS
                                                                       December 11, 2015


                                                                     ABELACOSTA, CLERK
      WHEREFORE,            PREMISES     CONSIDERED,         appellant respectfully

requests an extension of one week, i.e. until December 16, 2015, to file a petition

for discretionary review.

                                       Respectfully submitted,

                                       Law Office of Denton B. Lessman
                                       100 N. 6th Street, Ste. 702
                                       Waco, TX 76701
                                       Tel: (254) 776-4544
                                       Fax:(254)776-4551




                                       By:
                                          Denton B. Lessman
                                          State Bar No. 24042474
                                          DLessmanAtty@aol.com
                                          Attorney for Jacob Wesley Faudi




                            CERTIFICATE OF SERVICE


      This is to certify that on December 10, 2015, a true and correct copy of the

above and foregoing document was served on the State Prosecutor's Office and the

McLennan County District Attorney's Office via facsimile.




                                       Denton B. Lessman